Exhibit 10.11


 
 
KITE REALTY GROUP TRUST
 


Schedule of Non-Employee Trustee Fees and Other Compensation
 
 
 
Annual Retainer
 
$55,000
     
Committee Chair Annual Retainer
 
Audit Committee: $20,000
Compensation Committee: $15,000
Nominating and Corporate Governance Committee: $10,000
     
Committee Member Annual Retainer
 
Audit Committee: $10,000
Compensation Committee: $7,500
Nominating and Corporate Governance Committee: $5,000
     
Lead Trustee Annual Retainer
 
$20,000
     
Annual Restricted Share Awards
 
Each trustee will receive restricted common shares with a value of $75,000 on an
annual basis, which shares will vest on the one-year anniversary of the grant
date.  In addition, upon initial election each trustee will receive a one-time
grant of 750 restricted common shares, which shares will vest on the one-year
anniversary of the grant date.





Effective: October 2014